 4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 1 of 15 - Page ID # 319



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JOHN LECHER-ZAPATA,

                   Plaintiff,                           4:19-CV-3053

vs.
                                              MEMORANDUM AND ORDER
QBE INSURANCE CORPORATION,
a Wisconsin corporation, et al.,

                   Defendants.


      The plaintiff in this case, John Lecher-Zapata, is suing several
defendants arising out of the alleged mishandling of a Nebraska workers'
compensation claim that the plaintiff filed in 2013. Filing 1 at 3. Specifically,
the defendants are:


      • QBE Insurance—the workers' compensation carrier allegedly
         responsible for the claim;
      • Julie Martin, Brian Nolan, and the Nolan, Olson & Stryker law
         firm—the lawyers who represented QBE in the workers'
         compensation case; and
      • Rubina Khaleel and the Adelson, Testan, Brundo & Jimenez
         law firm—the lawyers who were retained by QBE to represent
         Midwest Demolition, the plaintiff's company, in the workers
         compensation proceeding.


Filing 1 at 1-2. All the defendants move to dismiss the plaintiff's claims, on
various grounds. The Court will grant their motions and dismiss the complaint.
 4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 2 of 15 - Page ID # 320



                               BACKGROUND
      The plaintiff alleges that he was both an employee and the owner of
Midwest Demolition. Filing 1 at 3. Presumably, he believes he was injured in
the course and scope of his employment, because he filed a petition in the
Nebraska Workers' Compensation Court in 2013 and an amended petition in
2014. Filing 1 at 3. QBE retained Martin and his law firm as its counsel, and
Khaleel and her law firm to represent Midwest Demolition. Filing 1 at 3.
      The complicating factor in that litigation seems to have been that the
plaintiff filed his petition against Midwest Demolition, his own company. See
filing 18-2; filing 18-3; filing 18-4. According to the workers' compensation
court, the plaintiff sought to fire Khaleel and "direct the defense of his own
claim." Filing 18-5 at 1. So, the workers' compensation court explained:


            Unable to resolve the obvious impasse that has arisen, all
      concerned parties and/or counsel are looking to the Court for
      guidance. The undersigned indicated at the aforementioned
      hearing that he does not believe that he has jurisdiction to resolve
      the underlying contract of insurance dispute as to who represents
      whom and the authority of any of them to speak for the other.
      Clearly, issues of contract interpretation; duty to defend and an
      insured’s duty to cooperate among other issues are presented.
      Again, the Court advised the parties that he does not have
      authority to resolve these matters. In response, the plaintiff did
      indicate that he intends to seek relief in the district court. That
      may well be the forum to resolve the present deadlock.
            The Court believes that it is necessary to stay the present
      proceedings until such time as the parties have resolved their
      differences either among themselves or via resolution by a court of


                                      -2-
 4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 3 of 15 - Page ID # 321



      competent jurisdiction. The parties, whether separately or jointly,
      are to advise the Court when either circumstance has come to pass.


Filing 18-5 at 1-2.
      QBE filed a declaratory judgment action against Midwest Demolition in
the District Court of Lancaster County, Nebraska, in 2014, seeking to resolve
the dispute. Filing 18-6. Ultimately, the parties stipulated to dismiss that case
with prejudice in 2019. Filing 18-7. It's not clear from the record how the
matter was resolved.
      Meanwhile, the plaintiff also tried to get the case into state district court,
by filing a "Notice of Removal" in the District Court of Lancaster County
purporting to remove the workers' compensation case to the state district court.
Filing 15-1. It's not clear what happened to that—presumably, it didn't work
out—but the plaintiff also filed his own complaint in the District Court of
Lancaster County against the same defendants as in this case (minus Nolan,
who hadn't appeared yet). Filing 15-1 at 68-71.
      In that case, the plaintiff alleged that the defendants had violated
attorney-client privilege by "shar[ing] secret communications" among
themselves. Filing 15-1 at 68. The state district court dismissed his complaint
for failure to state a claim upon which relief could be granted. Filing 15-1 at
76-79. The Nebraska Court of Appeals affirmed the district court's decision.
Filing 15-1 at 72-75.
      That brings us to this case, in which the plaintiff complains that the
insurers' declaratory judgment action "was filed with Malice and in Bad
Faith . . . for the purpose of denying Plaintiff's worker's compensation
complaint by attempting to deny coverage. . . ." Filing 1 at 5. Generally, he
alleges that the various lawyers conspired to assist QBE in frustrating his
workers' compensation claim. See filing 1 at 5-6. As a result, he claims, of being


                                       -3-
 4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 4 of 15 - Page ID # 322



denied medical treatment, his injuries have gotten worse. Filing 1 at 6. So, he
demands


      A)     Lost wages since the filing of the worker's compensation
             case; and
      B)     Medical care for the remaining of the Plaintiff 's life; and
      C)     An amount for Pain and Suffering; and
      D)     An Equitable amount for the shortened life span of the
             Plaintiff   contracting   [chronic   obstructive   pulmonary
             disease] while under employment; and
      E)     For Punitive and Compensatory Damages according to proof.


Filing 1 at 6.


                           STANDARD OF REVIEW
      A complaint must set forth a short and plain statement of the claim
showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). This
standard does not require detailed factual allegations, but it demands more
than an unadorned accusation. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The
complaint need not contain detailed factual allegations, but must provide more
than labels and conclusions; and a formulaic recitation of the elements of a
cause of action will not suffice. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007). For the purposes of a motion to dismiss a court must take all of the
factual allegations in the complaint as true, but is not bound to accept as true
a legal conclusion couched as a factual allegation. Id.
      And to survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a
complaint must also contain sufficient factual matter, accepted as true, to state
a claim for relief that is plausible on its face. Iqbal, 556 U.S. at 678. A claim


                                       -4-
 4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 5 of 15 - Page ID # 323



has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the
misconduct alleged. Id. Where the well-pleaded facts do not permit the court
to infer more than the mere possibility of misconduct, the complaint has
alleged—but has not shown—that the pleader is entitled to relief. Id. at 679.
      Determining whether a complaint states a plausible claim for relief will
require the reviewing court to draw on its judicial experience and common
sense. Id. The facts alleged must raise a reasonable expectation that discovery
will reveal evidence to substantiate the necessary elements of the plaintiff's
claim. See Twombly, 550 U.S. at 545. The court must assume the truth of the
plaintiff's factual allegations, and a well-pleaded complaint may proceed, even
if it strikes a savvy judge that actual proof of those facts is improbable, and
that recovery is very remote and unlikely. Id. at 556.
      When deciding a motion to dismiss under Rule 12(b)(6), the Court is
normally limited to considering the facts alleged in the complaint. If the Court
considers matters outside the pleadings, the motion to dismiss must be
converted to one for summary judgment. Fed. R. Civ. P. 12(d). However, the
Court may consider materials that are necessarily embraced by the pleadings
without converting the motion. Mattes v. ABC Plastics, Inc., 323 F.3d 695, 697
n.4 (8th Cir. 2003). Documents necessarily embraced by the pleadings include
those whose contents are alleged in a complaint and whose authenticity no
party questions, but which are not physically attached to the pleading. Ashanti
v. City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir. 2012). The Court may
also take notice of public records, such as state court records. Levy v. Ohl, 477
F.3d 988, 991 (8th Cir. 2007).




                                      -5-
    4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 6 of 15 - Page ID # 324



                                        DISCUSSION
         Discussion of the plaintiff's claim(s) necessarily begins with an
assessment of what precisely he's claiming. His complaint is primarily just a
factual narrative, without expressly identifying any legal theory. See filing 1.
That, of course, is appropriate under the Federal Rules of Civil Procedure: it is
the facts alleged in a complaint, and not the legal theories, that state a claim,
and the Court must examine a complaint to determine if the allegations set
forth a claim for relief. Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843,
849 (8th Cir. 2014). But in the face of the defendants' motions, the plaintiff's
brief (filing 32) primarily reasserts his factual narrative (adding additional
details) without clearly articulating why it states a claim for relief, or clearly
refuting the defendants' arguments that it doesn't. . . and that's less helpful.
         In his brief, however, the plaintiff does clearly identify a state-law claim
for malicious prosecution1 as one potential theory of recovery. Filing 32 at 7-8.
The plaintiff also suggests, in his response to a separate motion for sanctions,
that he's pursuing a professional malpractice claim. Filing 37 at 3. And his
consistent references to QBE's alleged "bad faith" suggest a tort claim for bad
faith denial of insurance coverage. See filing 32 at 6-7. Seeing no other likely
candidates, it is on those theories that the Court will focus its attention.2



1   Although some authorities reserve the term "malicious prosecution" for the wrongful
institution of criminal proceedings, in Nebraska the term includes the tort for wrongful use
of civil proceedings. McKinney v. Okoye, 806 N.W.2d 571, 577 (Neb. 2011).

2   Although the plaintiff is not explicit, there is no basis for federal court jurisdiction here
other than (tenuous, but unchallenged) diversity of citizenship. And when neither party
raises a conflict of law issue in a diversity case, the federal court simply applies the law of
the state in which the federal court sits. See BBSerCo, Inc. v. Metrix Co., 324 F.3d 955, 960
n.3 (8th Cir. 2003). It seems apparent that Nebraska law would be applicable here anyway.


                                               -6-
 4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 7 of 15 - Page ID # 325



                               QBE INSURANCE
      The Court will begin with the plaintiff's claims against QBE, because for
reasons that will become apparent, the claims against the other defendants are
primarily derivative of those against QBE.
      First, the plaintiff doesn't have a malicious prosecution claim against
QBE. In a malicious prosecution case, the necessary elements for the plaintiff
to establish are (1) the commencement or prosecution of the proceeding against
him or her; (2) its legal causation by the present defendant; (3) its bona fide
termination in favor of the present plaintiff; (4) the absence of probable cause
for such proceeding; (5) the presence of malice therein; and (6) damage,
conforming to legal standards, resulting to the plaintiff. Prokop v. Hoch, 607
N.W.2d 535, 540 (Neb. 2000).
      The most obvious defect in the plaintiff's claim is that the proceeding the
plaintiff complains about—the declaratory judgment action brought by QBE
against Midwest Demolition—wasn't brought against the plaintiff. Nor are
there any allegations to establish that it was terminated in even Midwest
Demolition's favor—the case was dismissed with prejudice by stipulation
under circumstances consistent with a settlement agreement, but the plaintiff
says nothing about how the litigation was resolved. Nor, aside from asserting
legal conclusions, does he allege facts suggesting that there was no probable
cause for the proceeding (and based on what the Court does know, there was
reason to question whether the plaintiff could effectively control both sides of
a workers' compensation proceeding). See Prokop v. Hoch, 607 N.W.2d 535, 540
(Neb. 2000).
      Nor can the plaintiff claim bad faith denial of insurance coverage. In
order to establish a claim for bad faith, a plaintiff must show an absence of a
reasonable basis for denying the benefits of the insurance policy and the



                                      -7-
    4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 8 of 15 - Page ID # 326



insurer's knowledge or reckless disregard of the lack of a reasonable basis for
denying the claim. Radecki v. Mut. of Omaha Ins. Co., 583 N.W.2d 320, 325
(Neb. 1998). But under Nebraska law, a plaintiff cannot maintain a tort claim
for common-law bad faith against an insurer of a workers' compensation policy.
Ihm v. Crawford & Co., 580 N.W.2d 115, 119 (Neb. 1998); Lewis v. Carolina
Cas. Ins. Co., No. 4:19-cv-214, 2020 WL 1072749 at *2 (S.D. Iowa Mar. 5, 2020).
And the damages the plaintiff seeks—lost wages and damages for delayed
payment—are in the heartland of the workers' compensation remedy. See Ihm,
580 N.W.2d at 120-21. So, the plaintiff doesn't state a claim here either.3


                                NOLAN, OLSON & STRYKER
         The plaintiff's malicious prosecution and bad faith claims against Nolan,
Olson & Stryker and its attorneys—Martin and Nolan—fail for substantially
the same reasons. The allegations against them are allegations of misconduct
in their representation of QBE—that is, that they conspired with QBE to
unlawfully deny the plaintiff his workers' compensation benefits. But the only
theory that can impose liability on them for denying workers' compensation



3   The parties frame this as a jurisdictional issue—that the Nebraska Workers' Compensation
Court has exclusive jurisdiction over such claims. Filing 12 at 6-10; filing 15 at 12-13; filing
17 at 7-9. That's not right: a federal district court has subject matter jurisdiction to try an
original action concerning a state workers' compensation claim, if the requisites of diversity
jurisdiction are met. Cincinnati Indem. Co. v. A & K Constr. Co., 542 F.3d 623, 624 (8th Cir.
2008); see Horton v. Liberty Mut. Ins. Co., 367 U.S. 348, 352 (1961); Home Indem. Co. v. Moore,
499 F.2d 1202, 1204-05 (8th Cir. 1974). Rather, the rule is that because the Nebraska
Workers' Compensation Act is exclusive, there is no separate tort claim under Nebraska law
for alleged acts arising out of a bad faith delay in providing workers' compensation coverage.
Ihm, 580 N.W.2d at 120-21. And the plaintiff does not purport to be asserting a claim under
the Nebraska Workers' Compensation Act in this case.


                                             -8-
 4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 9 of 15 - Page ID # 327



benefits is some sort of civil conspiracy—that they conspired with QBE to help
it accomplish its allegedly unlawful goal.


            A civil conspiracy is a combination of two or more persons to
      accomplish by concerted action an unlawful or oppressive object,
      or a lawful object by unlawful or oppressive means. The gist of a
      civil conspiracy action is not the conspiracy charged, but the
      damages the plaintiff claims to have suffered due to the wrongful
      acts of the defendants.
            A party does not have to prove a civil conspiracy by direct
      evidence of the acts charged. It may be proved by a number of
      indefinite acts, conditions, and circumstances which vary
      according to the purpose to be accomplished. It is, however,
      necessary to prove the existence of at least an implied agreement
      to establish conspiracy. Furthermore, a civil conspiracy is only
      actionable if the alleged conspirators actually committed some
      underlying misconduct. That is, a conspiracy is not a separate and
      independent tort in itself; rather, it depends upon the existence of
      an underlying tort. So without such underlying tort, there can be
      no cause of action for a conspiracy to commit the tort.


deNourie & Yost Homes, LLC v. Frost, 854 N.W.2d 298, 315–16 (Neb. 2014)
(emphasis supplied).
      Obviously, the problem here is that the plaintiff hasn't alleged an
underlying tort. Nolan, Olson & Stryker and its attorneys can only be liable for
QBE's allegedly malicious prosecution of its declaratory judgment action
against Midwest Demolition, or its allegedly wrongful denial of workers'
compensation benefits, if the underlying actions of QBE were tortious. Because


                                      -9-
    4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 10 of 15 - Page ID # 328



the plaintiff didn't sufficiently allege that, any derivative civil conspiracy claim
also fails.
         Nor does the plaintiff state a claim for legal malpractice—and he does
seem to be aiming that theory at all the lawyers. See filing 37 at 3. But in
Nebraska, while a lawyer owes a duty to his or her client to use reasonable
care and skill in the discharge of his or her duties, this duty ordinarily does not
extend to third parties, absent facts establishing a duty to them. Perez v. Stern,
777 N.W.2d 545, 550 (Neb. 2010). And the starting point for analyzing an
attorney's duty to a third party is determining whether the third party was a
direct and intended beneficiary of the attorney's services. Id. at 551.4
         Obviously, there was no duty owed here: "a person who is adverse to the
attorney's client cannot be a beneficiary of the attorney's retention." Id. at 552.
And a duty to a third party will not be imposed if that duty would potentially
conflict with the duty the attorney owes his or her client. Id. Here, the plaintiff
had filed a workers' compensation claim against QBE in the workers'
compensation court. QBE's lawyers owed no duty to the plaintiff, which is fatal
to any professional malpractice claim.
         Nolan, Olson & Stryker and its attorneys also assert res judicata as a
defense to the plaintiff's claims, based on the dismissal of the plaintiff's suit




4   The factors to be considered include (1) the extent to which the transaction was intended to
affect the third party, (2) the foreseeability of harm, (3) the degree of certainty that the third
party suffered injury, (4) the closeness of the connection between the attorney's conduct and
the injury suffered, (5) the policy of preventing future harm, and (6) whether recognition of
liability under the circumstances would impose an undue burden on the profession. Id. at
550-51. But there's no need to go beyond the starting point in this case.


                                              - 10 -
    4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 11 of 15 - Page ID # 329



against them in Lancaster County District Court.5 Federal courts must give
preclusive effect to state court judgments, and the scope of the preclusive effect
is governed by law of the state from which the prior judgment was rendered—
here, Nebraska. See, 28 U.S.C. § 1738; Migra v. Warren City Sch. Dist. Bd. of
Educ., 465 U.S. 75, 81 (1984); St. Paul Fire & Marine Ins. Co. v. Compaq
Computer Corp., 539 F.3d 809, 821 (8th Cir. 2008). Under Nebraska law:


                Claim preclusion bars the relitigation of a claim that has
         been directly addressed or necessarily included in a former
         adjudication if (1) the former judgment was rendered by a court of
         competent jurisdiction, (2) the former judgment was a final
         judgment, (3) the former judgment was on the merits, and (4) the
         same parties or their privies were involved in both actions. The
         doctrine bars relitigation not only of those matters actually
         litigated, but also of those matters which might have been litigated
         in the prior action. The doctrine rests on the necessity to terminate



5   Although Nolan wasn't party to that suit, and res judicata generally does not bar claims
even arising out of the same facts against defendants who were not parties to the first action,
Headley v. Bacon, 828 F.2d 1272, 1275 (8th Cir. 1987), an exception exists under federal and
state law, for those who stand in privity to the defendants in the prior suit, id.; see Richards
v. Jefferson Cty., Ala., 517 U.S. 793, 798 (1996). And that exception is not limited to cases
involving the same parties who are in traditional "privity" with defendants in a first action.
Elbert v. Carter, 903 F.3d 779, 783 (8th Cir. 2018); see McGill v. Lion Place Condo. Ass'n, 864
N.W.2d 642, 656 (Neb. 2015). Instead, "claim preclusion applies if the new defendant is
closely related to a defendant from the original action—who was not named in the previous
law suit, not merely when the two defendants are in privity." Elbert, 903 F.3d at 783; see Baer
v. Southroads Mall Ltd. P'ship, 566 N.W.2d 734, 738 (Neb. 1997). That standard is clearly
met for Nolan here.


                                            - 11 -
 4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 12 of 15 - Page ID # 330



      litigation and on the belief that a person should not be vexed twice
      for the same cause.
            Issue preclusion bars the relitigation of a finally determined
      issue that a party had a prior opportunity to fully and fairly
      litigate. Issue preclusion applies where (1) an identical issue was
      decided in a prior action, (2) the prior action resulted in a final
      judgment on the merits, (3) the party against whom the doctrine is
      to be applied was a party or was in privity with a party to the prior
      action, and (4) there was an opportunity to fully and fairly litigate
      the issue in the prior action. Issue preclusion applies only to issues
      actually litigated. Issue preclusion protects litigants from
      relitigating an identical issue with a party or his privy and
      promotes judicial economy by preventing needless litigation.


Hara v. Reichert, 843 N.W.2d 812, 816 (Neb. 2014) (citations omitted). Both
doctrines are applicable here.
      To begin with, claim preclusion is appropriate. The state district court
and Court of Appeals were tribunals of competent jurisdiction, there was a
final judgment, it was on the merits, and the controversy was joined between
the same parties or their privies. See Marie v. State, 922 N.W.2d 733, 738 (Neb.
2019). And to the extent that the plaintiff's claims are premised on some sort
of tort arising out of alleged collusion or conspiracy, that claim was directly
implicated in the Lancaster County proceeding. The state courts held that the
plaintiff could not assert claims arising out of supposedly privileged
communications when none of the participants owed him a fiduciary duty. See
filing 15-1 at 76-79.
      Issue preclusion is also appropriate. The underlying scheme alleged is
essentially the same as that presented in this case. Compare filing 1, with filing


                                      - 12 -
    4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 13 of 15 - Page ID # 331



15-1 at 66-71. To the extent that the plaintiff is generating new legal theories
premised on those allegations, they are also barred: a judgment on the merits
operates as a bar not only as to every matter which was offered and received
to sustain or defeat the claim, but as to every other matter which might with
propriety have been litigated and determined in that action. Baer, 566 N.W.2d
at 738.
         In sum, the plaintiff fails to state a claim against Nolan, Olson & Stryker
and its attorneys, and any claim he might be asserting is precluded.


                       ADELSON, TESTAN, BRUNDO & JIMENEZ
         Finally, Rubina Khaleel and the Adelson, Testan, Brundo & Jimenez law
firm raise some of the same defenses.6 For the same reasons already explained,
the plaintiff's claims fail as to them as well. The only arguably distinct claim
is legal malpractice—but regardless of what the plaintiff's claimed relationship
with Midwest Demolition was, the fact remains that the plaintiff had filed a
claim against Midwest Demolition in the workers' compensation court. There

6   Although neither QBE nor Khaleel and the Adelson, Testan, Brundo & Jimenez law firm
assert res judicata as a defense, it provides them with one. Even if res judicata hasn't been
raised by a party, the Court may dismiss the action sua sponte, because res judicata is not
based solely on the defendant's interest in avoiding the burdens of twice defending a suit—it
is also based on the avoidance of unnecessary judicial waste. Arizona v. California, 530 U.S.
392, 412 (2000); see Hanig v. City of Winner, S.D., 527 F.3d 674, 678 (8th Cir. 2008); see also
Herrera v. Wyoming, 139 S. Ct. 1686, 1701 n.5 (2019); Meyers v. Roy, 714 F.3d 1077, 1080
(8th Cir. 2013); Red River Freethinkers v. City of Fargo, 679 F.3d 1015, 1026 (8th Cir. 2012);
cf. Bechtold v. City of Rosemount, 104 F.3d 1062, 1068-69 (8th Cir. 1997). The Court
recognizes that it "must be cautious about raising a preclusion bar sua sponte, thereby
eroding the principle of party presentation so basic to our system of adjudication." Arizona,
530 U.S. at 412-13. But there is no hazard here, where the defense was raised by some of the
defendants and the plaintiff was provided a meaningful opportunity to respond.


                                            - 13 -
 4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 14 of 15 - Page ID # 332



is no basis to impute a duty to any of the lawyers sued here when they were
charged with representing even a nominally adverse party in the workers'
compensation court.


                               RULE 11 MOTION
      Finally, Nolan, Olson & Stryker and its attorneys move for sanctions
pursuant to Fed. R. Civ. P. 11. The primary purpose of Rule 11 sanctions is to
deter attorney and litigant misconduct. Kirk Capital Corp. v. Bailey, 16 F.3d
1485, 1490 (8th Cir. 1994); see Cooter v. Gell & Hartmarx Corp., 496 U.S. 384,
392-93 (1990). Sanctions may be warranted when a pleading is presented for
any improper purpose, such as to harass or to cause unnecessary delay or
needless increase in the cost of litigation; contains allegations or factual
contentions that lack evidentiary support; or contains denials of factual
contentions that are not warranted on the evidence. See Rule 11(b); Clark v.
United Parcel Serv., Inc., 460 F.3d 1004, 1008 (8th Cir. 2006). And in
determining whether a pleading was frivolous, groundless, or advanced for an
improper   purpose,   the   Court   must      apply   a   standard   of   objective
reasonableness. Pulaski Cty. Republican Comm. v. Pulaski Cty. Bd. of Election
Comm'rs, 956 F.2d 172, 173 (8th Cir. 1992).
      Pro se complaints are to be read liberally, but they still may be frivolous
if filed in the face of previous dismissal involving the exact same parties under
the same legal theories. Kurkowski v. Volcker, 819 F.2d 201, 204 (8th Cir.
1987). Even if the plaintiff is acting in subjective good faith, that does not
objectively excuse his actions. Id. And sanctions have been repeatedly
approved when plaintiffs attempt to evade the clear preclusive effect of earlier
judgments. Meyer v. U.S. Bank Nat. Ass'n, 792 F.3d 923, 927 (8th Cir. 2015).
      The Court is nonetheless unpersuaded at this point that sanctions are
warranted. The plaintiff brought an action in Lancaster County District Court


                                     - 14 -
 4:19-cv-03053-JMG-SMB Doc # 40 Filed: 05/29/20 Page 15 of 15 - Page ID # 333



several years ago and at least tried to proceed here on a different theory,
although his reliance on the same facts results in his claims being precluded
regardless. But should the plaintiff not take the hint, this Court would not
hesitate—and no court should hesitate—to impose significant sanctions should
the plaintiff continue to harass these defendants.


      IT IS ORDERED:


      1.    Rubina Khaleel and the Adelson, Testan, Brundo & Jimenez
            law firm's motion to dismiss (filing 11) is granted.


      2.    Julie Martin, Brian Nolan, and the Nolan, Olson & Stryker
            law firm's motion to dismiss (filing 14) is granted.


      3.    QBE Insurance's motion to dismiss (filing 16) is granted.


      4.    The plaintiff's complaint is dismissed.


      5.    Julie Martin, Brian Nolan, and the Nolan, Olson & Stryker
            law firm's motion for Rule 11 sanctions (filing 29) is denied.


      6.    A separate judgment will be entered.


      Dated this 29th day of May, 2020.

                                              BY THE COURT:


                                              John M. Gerrard
                                              Chief United States District Judge



                                     - 15 -
